Graham, Judge,
delivered the opinion of the court:
This case is a companion case of Nannie M. Clark v. United States, C-1084, this day decided in favor of the plaintiff. [Ante, p. 337.]
The plaintiff here is the husband of Nannie M. Clark and the owne,r of certain blooded stock and other property which was kept upon the leased premises. What rights or privileges, if any, the plaintiff had in the property taken does not appear, and the loss claimed, if connected with injury to the leasehold of Nannie M. Clark, was incidental. The case is controlled by Mitchell v. United States, 58 C. Cls. 443, 267 U. S. 341. There was no authority under the statute involved to take anything other than the land and appurtenances. There was no statutory right conferred to take the property involved. The plaintiff can not recover for consequential damages for loss of the character claimed as for the taking of property. There is nothing in the record to show that the Government took the property or intended to take it.
The petition should be dismissed, and it is so ordered.
SiNNOtt, Judge; GeeeN, Judge; Moss, Judge; and Booth, Chief Justice, concur.